PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/982,250
Filing Date: 17 May 2018
Appellant(s): Luoto et al.



__________________
Ronald C. Krosky (No. 58,564)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al. US PGPUB 2013/0026989.
Claims 2-3, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Hoshi et al. US PGPUB 2011/0234149.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Hoshi et al. US PGPUB 2011/0234149, and further in view of Kim et al. US PGPUB 2017/0008419.
Claims 9-10, 23 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Shirai US PGPUB 2008/0018297.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Elazari US Patent 5,522,944.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Shirai US PGPUB 2008/0018297, and further in view of Miyazaki US PGPUB 2003/0044689.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Hoshi et al. US PGPUB 2011/0234149, and further in view of Elazari US Patent 5,522,944.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of in view of Shirai US PGPUB 2008/0018297, further in view of Kim et al. US PGPUB 2017/0008419, further in view of Miyazaki et al. USPGPUB 2003/0044689 and further in view of Murao US PGPUB 2009/0085520.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of Hoshi et al. US PGPUB 2011/0234149, and further in view of Murao US PGPUB 2009/0085520.
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. US PGPUB 2013/0026989 in view of in view of Shirai US PGPUB 2008/0018297, further in view of Kim et al. US PGPUB 2017/0008419, and further in view of Miyazaki et al. USPGPUB 2003/0044689.

(2) Response to Argument
On page 4 of the Appeal Brief filed December 11, 2020, Appellant argues:
On numerous occasions, the Examiner has argued that 35 U.S.C. 112(f) is invoked by the claims. However, Appellant has repeatedly explained to the Examiner why this is not appropriate and provided citation to both the specification and the MPEP. In short for the Appeals Board, the claims do not include the “means for” language, employ the term “component” that has sufficiently definite meaning in the specification so as to not be a generic placeholder1, and are directed to subject matter clear to one of ordinary skill in the art as to not be directed to means-plus-function. The claims are not subjected to any rejection with regard to 35 U.S.C. 112, so there is no decision needed by the Board. However, the Board should review the rejections with an interpretation that the claims do not invoke 35 U.S.C. 112(f).


On pages 6-7 of the Appeal Brief filed December 11, 2020, Appellant argues:
Claim 13 recites (emphasis added):

...a timer component configured to track a time on how Ions a selected battery is charged,

where the first decision component makes the first decision based, at least in part, on the time...

The Action argues:

.. .par. 36; the balancing (selective charging) occurs based in part on whether “an estimated time of charging is less than a charging time threshold”; thus the selections are made “at least in part” on a charge length of time or the batteries...

Here, the Office is citing an estimated charge time and not how long a selected battery is charged. An estimation is just a guess as opposed to tracking a time of long a battery actually is charged and making a decision based on that time. Paragraph [036] of Gibbs states in part (the only part discussing an estimate:

[I]n one embodiment, step 174 evaluates some combination of the following battery conditions.. .is an estimated time of charging less than a charging time threshold.

Step 174 is illustrated in Gibbs Figure 3 that shows:


As one can see, step 174 occurs before the battery is actually charged at 190; so estimation occurs (presumably to decide if the method goes to 178 or 182) and then charging takes place. In contrast, claim 13 recites a timer component configured to track a time on how long a selected battery is charged. So following what Gibbs teaches, what claim 13 recites would potentially take place after 190, 

The entirety of the Office’s argument to this is that all time tracking is just estimates. The Office argues1:

[A]n “estimation” is one method to “track” how long a battery is charged. At some level of abstraction all known methods of measurement of time are in fact estimations with varying levels of accuracy.

It is unreasonable to say that all known methods of time measurement are just estimates. While there may be a level of tolerance with timekeeping (e.g., accurate within a certain fraction of a second, such as one-hundred thousandth of a second), one of ordinary skill in the art would not consider this an estimate. As a concrete example, Roger Bannister breaking the four-minute mile is not considered an estimate or that he likely did it; it is accepted fact.

Examiner respectfully disagrees. “Estimating” a time of charging for the purpose of comparing the “estimated” time to a “charging time threshold” is tracking a charging time. In consideration of the context that the “estimate” is being compared against a concrete threshold, it stands to reason that the “estimate” is a decent measure of the time which has elapsed rather than some arbitrary guess. The fact that the “estimation” is performed by a processing device 46 which “executes instructions for software, firmware, programs, algorithms, scripts, etc.” (par. 22), and is therefore clearly capable of performing a timing function, lends weight to the interpretation that “estimat[ing a] time of charging” is equivalent to “track[ing] a time on how long a selected battery is charged”. Examiner furthermore notes that a logic device which performs a timing function, or an “estimation” of time, would be considered by one of ordinary skill in the art to be a “timer”.
In response to Appellant’s argument regarding the order of steps in Gibbs’ figure 3, Examiner notes that claim 13 recites “a timer component configured to track a time is charged”. This recitation does not specify which instance of charging is timed (i.e. a cumulative total of charging or a time per instance which is reset), thus Appellant’s argument referring to the order of Gibbs’ steps is irrelevant. Examiner interpreted “configured to track a time on how long a selected battery is charged” as a time of charging up to that point, which is disclosed by Gibbs which recites in paragraph 36:
[…]step 174 evaluates some combination of the following battery conditions: is the overall battery current less than a current threshold, is the minimum cell voltage less than a voltage threshold, and/or is an estimated time of charging less than a charging time threshold.

Appellant’s argument with respect to the word “selected” in “how long a selected battery is charged” also does not hold weight since no “selection” step occurs in the claim as an antecedent. That is, there is no recitation for “selecting a battery” before the recited “how long a selected battery is charged”. Therefore, Examiner interpreted “selected” in “how long a selected battery is charged” as synonymous with “particular”, i.e. “how long a particular battery is charged”. An interpretation to the contrary, i.e. there being some implied “selection” step, would not make sense because the “first decision component” and the “second decision component” would not be able to decide when to charge the first/second battery if the time was not already tracked since the claim explicitly recites that time is the basis of the decision (“where the second decision component makes the second decision based, at least in part, on the time”).
Appellant’s argument that Gibb’s method ends after step 190 without tracking the time is essentially conflating charging the battery with a “selection” step. Gibbs recites tracking a charging time (par. 36, “is an estimated time of charging less than a charging 

On page 7 of the Appeal Brief filed December 11, 2020, Appellant argues:

It is unreasonable to say that all known methods of time measurement are just estimates. While there may be a level of tolerance with timekeeping (e.g., accurate within a certain fraction of a second, such as one-hundred thousandth of a second), one of ordinary skill in the art would not consider this an estimate. As a concrete example, Roger Bannister breaking the four-minute mile is not considered an estimate or that he likely did it; it is accepted fact.

Examiner respectfully disagrees. In response to Appellant’s four-minute mile scenario, Examiner responds that timing a mile even today to the millionths digit would likely require “estimation” somewhere between the tenths digit and the millionths. That is to say, no timing is perfect, and Gibbs’ acknowledgement of this cannot be used as an argument that no timing is disclosed. 

On pages 8-9 of the Appeal Brief filed December 11, 2020, Appellant argues:
Further, even if the position of “all measurements of time are estimations”, Gibbs still does not teach the claim feature. This becomes a classic “chicken-and-egg” situation. In Gibbs, the time is estimated and then the battery is charged. With claim 13, the time is tracked on an already selected battery that is being charged. So in Gibbs time estimation comes first and then selection/charging occurs; in claim 13 selection/charging occurs and then 1, what Gibbs teaches is estimating before charging, not complementary to actual charging.
The Office counters this argument by stating “select” is not used before the reciting of the timer component2. This does not change the fact that a battery is selected/charged before tracking of time, since the claim recites tracking “a time on how long a selected battery is charged.” The remaining argument relates to decision/control points not recited in claim 13 and on the function of the decision components. The decision components can function initially and after charging starts. For example3, if the first battery is the selected battery, the timer component tracks how long the first battery is charged. When it has charged long enough, the first battery can be no longer charged and the second battery can be charged; if it has not charged long enough, the first battery can continue to be charged.
The Office then argues4:
[T]o come up with an “estimated time of charging”, Gibbs uses some type of device or logic...That logic or device is a timer...However, timing a mile even today to the millionths digit would likely require “estimation” somewhere between the tenths digit and the millionths.
Here, the Office is making two distinct arguments. The first is that in estimating the time of charging, Gibbs uses some device or logic, specifically a timer. A “ctrl+F” search of Gibbs for the term “timer” yields no results, so it is not clear how this estimation is done with a timer. Further, what one may think of conventionally as a timer would not be able to estimate anything. A stopwatch, a microwave timer, and the like just record time. They do not estimate anything. Even if Gibbs somehow discussed a timer, that timer would not also inherently teach estimating.

Examiner respectfully disagrees. Appellant’s argument that “Gibbs time estimation comes first and then selection/charging occurs” is a misinterpretation of Gibbs. Gibbs cannot “estimate” a “time of charging” without tracking, timing, performing a subtraction of beginning and end times, or whatever other method is used to estimate/track the time during or after the charging. Gibbs recites determining whether “an estimated time of charging less than a charging time threshold”. Appellant’s argument begs the question of how the time could be estimated for previous charge(s) if the time is not accumulated, tracked, added or incremented after each previous charge. Appellant’s interpretation that the time estimation “comes first” and is unrelated to 
Appellant further argues “this does not change the fact that a battery is selected/charged before tracking of time, since the claim recites tracking “a time on how long a selected battery is charged””. Examiner notes that Appellant is again conflating a non-recited “selection” step and the “charging of the battery”. Examiner does not dispute that the “tracking of time” at least starts after the start of charging since, indeed, it is a tracking of time of “how long a selected battery is charged” rather than a prediction. Gibbs tracks the time in the same manner, using the time of how much the battery has been charged up to that point in a comparison with a threshold amount (“is an estimated time of charging less than a charging time threshold”).
Appellant further argues “[t]he remaining argument relates to decision/control points not recited in claim 13 and on the function of the decision components. The decision components can function initially and after charging starts. For example, if the first battery is the selected battery, the timer component tracks how long the first battery is charged. When it has charged long enough, the first battery can be no longer charged and the second battery can be charged; if it has not charged long enough, the first battery can continue to be charged”. Examiner disagrees with Appellant’s argument that “the decision components can function initially and after charging starts” to the extent it implies that the decision is initially made before “track[ing] a time”, since claim 13 explicitly recites “track a time” and then making the “first” and “second” decisions based  “the time”. If the decision components both make their decisions “based, at least in part, on the time” as claimed in claim 13, the time must be tracked prior to making the decisions, otherwise the decisions are not based on “the time”, contrary to the language of the claim. Even if the time is “0”, i.e. the battery has not been charged, according to the claim, the value of “0” still must be provided to the decision components before the decisions to select the first or second battery for charging can be made. This comports with the teachings of Gibbs, which first compares the charging time up to that point with a threshold before deciding to charge a particular battery. 
	In response to Appellant’s argument that “conventionally as a timer would not be able to estimate anything. A stopwatch, a microwave timer, and the like just record time. They do not estimate anything”, Examiner respectfully disagrees, noting that Appellant has already conceded that timers estimate at some level (“While there may be a level of tolerance with timekeeping (e.g., accurate within a certain fraction of a second, such as one-hundred thousandth of a second)”, page 7 of the Brief).

On page 9 of the Appeal Brief filed December 11, 2020, Appellant argues:
The second distinct argument is again this doubling down that modem timing is still just an estimate. If Appellant could take office notice, then Appellant would; tracking a time is not an estimate, it is accepted as accurate. We are not answer existential questions on if we exist and we do not state that all timing is inaccurate and therefore just estimates. Even the Office appears to concede this by stating “timing a mile would likely require”; either it does or it doesn’t. Tracking a time is not an estimate.

The Office then finishes its argument by stating:

[More to the point, one of ordinary skill in the art would read “evaluat[ingj” whether an “estimated time of charging [is] less than a charging time threshold as involving the use of a timing device or logic, both of which fall 

Ignoring the continued reliance on the faulty 35 U.S.C. 112(f) interpretation, for a 35 U.S.C. 102 rejection, all that matters is what the cited publication expressly or inherently describes. This is in contrast to a 35 U.S.C. 103 rejection where the statute requires consideration of what would have been obvious to a person having ordinary skill in the art. So while what Examiner is arguing may possibly be appropriate under 35 U.S.C. 103, it is irrelevant under 35 U.S.C. 102.1 2

Moreover, the Examiner is not only being conclusory, but factually incorrect. The Examiner provides no authority for how one of ordinary skill in the art would read anything. Further, and somehow once again, estimating and actual timing are different discussion of one does not directly or inherently teach the other.

Examiner respectfully disagrees. Examiner has responded to this argument thoroughly in the responses above as well as in the “Response to Arguments” section of the Rejection. Estimating an amount of charging time so as to be able to compare the estimated time with a “charging time threshold” is tracking charging time. Any interpretation of such an estimation to be something besides that of “tracking time” would lead to the unreasonable conclusion that Gibbs is arbitrarily guessing an amount of time to compare to a concrete threshold. 
With respect to the differences between 35 U.S.C. 102 and 35 U.S.C. 103, Examiner notes that according to MPEP 2131 the test for anticipation requires the claimed elements to be present but not necessarily using the exact same terminology (“The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”, citing In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Gibbs may use a different term “estimating time” then Appellant’s “tracking time”, but in the context of Gibbs’ usage (comparing the estimated to time to a concrete threshold) it is clear that the two terms refer to the same concept. Whether Examiner was correct to use the term “one of ordinary skill in the art” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) in the Rejection to back up Examiner’s position. 

On pages 9-10 of the Appeal Brief filed December 11, 2020, Appellant argues:
Finally, taking a step back, this goes well beyond the concept on if timing exists. The claim does not simply recite a timer and the ability to track a time; in truth the claims do not recite some new way of tracking time. Instead, claim 13 recites a first decision component and a second decision component. These decision components decide when to control a first or a second battery to be charged or not charged. The decision is based on tracked time of how long a selected battery is charged. So this isn’t just an argument on if timing exists, but on deciding which battery to charge and which battery to not charge based on an actual tracked time of charging as opposed to some estimate. Gibbs only talks about estimating charge times and never actually tracks time and never uses that tracked time to decide when to charge or not charge different batteries.

Examiner respectfully disagrees. Appellant is relying on an ipsissimis verbis test of anticipation which the Court of Appeals for the Federal Circuit has held as not being required to make a case of anticipation (see MPEP 2131). “Estimating” a charge time, by a processor, for the purpose of and in the context of a comparison with a “charging time threshold”, is equivalent to “tracking” a charge time. Appellant may use different terminology than Gibbs but the concepts are the same. 

On pages 9-10 of the Appeal Brief filed December 11, 2020, Appellant argues:
Conceptually, cutting off the solar panel from the battery does not mean the solar panel is turned off. By way of conceptual analogy, an oscillating engine can rotate and move an arm. The arm can be coupled to a weight used to crush grain. Decoupling the arm from the weight will have the effect of the grain no longer being crushed. However, this does not mean the engine is shut off; the engine still runs, but it does not perform the work of crushing grain. Shirai is the same way -the solar panel still functions, it’s just that the work of charging the battery isn’t performed. So in Shirai the solar panel is not shut off, it is just operatively decoupled from the battery. 
To counter this the Office argues (emphasis added by Appellant)13:
With respect to the battery, cutting off the connection between the solar panel and the battery turns off the solar panel. Shirai recognizes this by referring to the relay between the battery and the solar panel as an “on/off ’ switch.
Even here, the Office is admitting the relay is separate from the solar panel (and battery). So turning relay off does not actually do anything to the solar panel, but instead just interrupts the connection between the solar panel and the battery.

The Office continues14:

With no other storage element disclosed as being attached to the solar panel 9-2, when the relay 9-5 is cut-off the solar panel may still receive sunlight but the electrons will dissipate the energy as heat as there is no path to output current. A solar panel which does not output current and does not store current (i.e. in a battery) is off.

Thus, the solar panel as taught by Shirai is off.

For starters, the Office basically defining on/off without any authority. The Office has not established that having the solar panel output and store current is a requirement for being on/off. The Office has actually pointed out a case where this is not true. Having electrons dissipate the energy as heat may not be very helpful/useful, but that does not mean the solar panel is off. To the contrary, it is still on and functioning, but just for little valuable purpose (the value of providing some heat).

Additionally, the statement “with no other storage element disclosed” is incorrect. Shirai states at paragraph [0077]:

[According to FIG. 9 of a solar apparatus of a sixth embodiment, a positive pole of a solar panel 9-2 is connected to a positive pole of a DC battery 9-1 via a diode 9-4 and an on/off switch 9-5. A negative pole of the solar 

The following is what Figure 9 of Shirai actually illustrates:
[…]
As can be seen, the solar panel 9-2 is either part of or connected to the solar panel apparatus 9-3. Regardless of which one it is, there is clearly a +/- portion to either the panel 9-2 or the apparatus 9-3. So when the relay 9-5 is open/off, the local battery to the panel 9-2/apparatus 9-3 can be charged. So there actually is another storage element disclosed as opposed to what the Office is arguing.

The final argument pertains to the specification, but the Office is presenting an argument that Appellant has never raised - that the solar panel is hidden from the sun in being turned off. This is not relevant as the argument here is Shiari does not teach turning off a solar panel as claim 9 recites.

The Office does highlight the point that claim 9 recites:

.. .where when the third decision component makes the third decision, the solar panel is shut off so it no longer receives the energy.

So even if the relay is shut off, this does not prevent the solar panel from receiving the energy.

Examiner respectfully disagrees. As Examiner remarked on page 13 of the Rejection, Appellant provides no definition of what is meant by turning the solar panel “off” besides that which is taught by Shirai. Shirai teaches cutting the panel off from the circuit using relay 9-5 (see excerpts of paragraphs 23 & 77 and annotated fig. 9 below):
[0023]The on/off switch can cut the connection between the solar panel and the battery[…]

[0077] According to FIG. 9 of a solar apparatus of a sixth embodiment, a positive pole of a solar panel 9-2 is connected to a positive pole of a DC battery 9-1 via a diode 9-4 and an on/off switch 9-5. A negative pole of the solar panel 9-2 is connected to a negative pole of the DC battery 9-1. The diode 9-4 has a countercurrent prevention function by the semiconductor such as a Schottky diode and so on. The large-sized solar panel apparatus 9-3 is put on the roof and To avoid the overcharge of the battery 9-1, the switch 9-5 is cut off when the automobile is not used or the enough charging is finished[…]


    PNG
    media_image2.png
    715
    560
    media_image2.png
    Greyscale
Examiner contends that cutting the panel off via an on/off switch such that it can no output electrical energy is “shutting” the component off in the context of an electrical circuit. 
Appellant uses a mechanical analogy, but in the context of electrical components cutting a component off from the circuit is interpreted as shutting the element off. For example, if one were to use a wall-switch to turn off a light bulb (disconnect it from the circuit), in common English that action would be referred to as “shutting the light off” 
Turning the relay off indeed does something to the solar panel, it cuts the solar panel off from the circuit such that no electrical elements of the circuit “receive energy” from the solar panel. This argument leads to another point -- Appellant has claimed “the solar panel is shut off so it no longer receives the energy”. “Energy” with the definite particle refers to the prior recitation as energy which “charges the first battery when the first decision is made”, and which is therefore electrical energy since solar radiation, per se, cannot charge a battery. If the solar panel is cut off from the circuit, as taught by Shirai, it no longer receives the energy, that is, electrical energy which is provided to the battery. 
Based on Appellant’s responses, it appears that Appellant has a different interpretation of “shutting off” an element, but such interpretations are not specially defined in either the specification or the claim language. For example, if Appellant is taking the strictest interpretation of “shutting off” to mean that the solar panel is hidden from the sun and no longer receives solar radiation, the question arises of whether such an “off state” is enabled and adequately described in the original written description. Indeed, if Appellant has a non-conventional meaning for turning a solar panel “off” that meaning must be described in such a manner that a person skilled in the art would be able to replicate the invention with the proper “off” state. However, the closest to a definition for shutting that is provided is: 
“the controller 105 can shut off the solar panel 120 so the solar panel no longer receives energy or redirects the energy to a non-battery purpose (e.g., to power an interior light of the vehicle)” [paragraph 34 of the specification].


	Appellant argues that “the Office basically defining on/off without any authority” (sic). Examiner responds that Examiner has thoroughly explained why cutting off a solar panel should be considered as turning the panel off, and while Appellant appears to disagree, Appellant has provided no alternate explanation of what is meant by turning the panel “off”. A solar panel that is cut off from a circuit is not “still on and functioning” by dissipating heat, in the same way that a laptop with the battery removed is not “still on and functioning” by dissipating heat. 
	Appellant argues that the “+/-“ portion of the panel 9-2 or the apparatus 9/3 is a “local battery”. Examiner respectfully responds that this is a misinterpretation of the electrical diagram. The “+/-“ portion illustrate the terminals of the solar panel which are used to connect it to the circuit, rather than a “local battery”. Shirai refers to 9-3 only as “the large-sized solar panel apparatus 9-3 [which] is put on the roof”. Thus it appears that 9-3 refers to a case of the solar panel 9-2. Regardless, Examiner finds no support in either the Brief or Shirai’s disclosure for a “local battery to the panel 9-2/apparatus 9-3”. There is only one battery illustrated, that which is connected to the negative terminal of 9-2 and the negative terminal of 9-4. When the relay 9-5 is opened the circuit connecting the elements of figure 9 is an open circuit and thus no current can pass. A 
	Finally, Appellant argues that “even if the relay is shut off, this does not prevent the solar panel from receiving the energy”. As Examiner has noted above, “the energy” refers to “energy” which “charges the first battery”. Heat energy cannot charge the first battery, only electrical energy can charge the first battery. If the solar panel is cut off from the circuit, it does not receive or transmit electrical energy. 

On pages 13-17 of the Appeal Brief filed December 11, 2020, Appellant argues:
Claim 25 recites:

...a decision component configured to decide that the charge level of the first battery reaches a threshold level...

where the charge component causes the second battery to be charged while the first battery is not charged as a result of the decision component deciding that the charge level of the first battery reaches the threshold level.

The Office Action cites paragraphs [0028]-[0029] of Gibbs against this claim feature and states15:

SOC/voltages are compared to upper and lower limits; the decisions for charging/bypassing are based on the under and over charged state of the cells
This, however, is not consistent with what paragraphs [0028]-[0029] of Gibbs actually state. 
Paragraph [0028] of Gibbs states:

[…]upper and lower battery voltage limits[…]

No comparison is discussed here and certainly no threshold level is discussed. Further, no decision component is taught that decides when the first battery reaches a threshold and what the charge component does in response. Meanwhile, paragraph [0029] of Gibbs states:

[…]

No comparison or threshold level is discussed here either. And once again no decision component is taught that decides when the first battery reaches a threshold and what the charge component does in response.

The Office counters this argument by stating that it is also proper to review paragraphs 13, 17, 27, and 30 of Gibbs against this claim feature (formerly used to reject claim 6 which was the former independent claim when claim 25 was in dependent form) by stating16:

[Cjlaim 6 contains the original recitation of the “selection component” and the “charge component”, against which fig. 2, pars. 13, 17, 27 and 30 were also cited.

The Office’s argument still does not illustrate these claim features being taught. Figure 2 is addressed in paragraphs [0027]-[0029], Paragraph [0027] of Gibbs complements the already discussed paragraphs [0028]-[0029] and states:

[…]

While this relates to how batteries can be charged and not charged, nothing speaks to what conditions would be used to cause the charging/not charging. Specifically, this is silent to a decision component configured to decide that the charge level of the first battery reaches a threshold level. In other words, nothing in this paragraph discusses a threshold level.

Meanwhile, paragraph [0030] of Gibbs begins a new discussion and does not complement the preceding paragraph by stating:

[…]

As illustrated above, the method 150 of Figure 3 ends with the vehicle battery being charged at 190. Therefore, all the functionality occurs before charging. Claim 25, in more detail, recites (emphasis added):

... a charge component to cause the first battery to be charged while the second battery is not charged as a result of the selection;

a monitor component configured to monitor a charge level of the first battery as the charge component causes the first battery to be charged; and

a decision component configured to decide that the charge level of the first battery reaches a threshold level...

where the charge component causes the second battery to be charged while the first battery is not charged as a result of the decision component deciding that the charge level of the first battery reaches the threshold level.

With claim 25, the first battery is charged, the charge level is monitored, and based on that monitoring a decision is made on if a threshold level is reached (with specific results if the threshold level is reached or not). With paragraph [0030] of Gibbs, what battery should be charged is decided before charging takes place and no monitoring appears to occur as a charge component causes a first battery to be charged.

Paragraph [0013] of Gibbs generically discusses an electric plug-in vehicle without any specific discussion for a decision component. Paragraph [0017] of Gibbs discusses charging hardware, but nothing without specifically addressing a decision component. Put another way, paragraphs [0013] and [0017] generically introduce the concept of an electric vehicle and really does not get into any novel detail of Gibbs and instead exist to provide background.
In view of his, the rejection should be reversed.

[emphasis added]

Examiner respectfully disagrees. Within the very text that Appellant has provided of paragraph 28 threshold levels are explicitly recited:
It is possible for battery control module 70 to gather battery sensor readings and store them in local memory along with pertinent battery characteristics and background information pertaining to the battery's cell chemistry, cell capacity, upper and lower battery voltage limits[...]

Upper and lower battery voltage limits are indeed threshold levels of voltage that are used to control the operation of the battery charging/discharging system. Paragraphs 28 and 29 in total state:
[0028] Battery control module 70 may include any variety of electronic processing devices, memory devices, input/output (I/O) devices, and other known components, and may perform various control and/or communication related functions. For example, battery control module 70 may receive sensor signals from various battery sensors 100 and evaluate, analyze and/or process the sensor signals in an effort to control one or more aspects of battery 30. Using the sensor signals to control the state of electronic switches 72-78 is one example of a suitable function for battery control module 70. In another example, battery control module 70 receives and packages the sensor signals from battery sensors 100 into a sensor message, and then sends the sensor message to control module 40 or some other device over a suitable connection, such as a CAN bus, a system management bus (SMBus), a proprietary communication link, etc. It is possible for battery control module 70 to gather battery sensor readings and store them in local memory along with pertinent battery characteristics and background information pertaining to the battery's cell chemistry, cell capacity, upper and lower battery voltage limits, battery current limits, battery temperature limits, temperature profiles, battery impedance, number or history of charge/discharge events, etc. It should be appreciated that battery control module 70 may be a stand-alone electronic module, it may be incorporated or included within another electronic module in the vehicle (e.g., control module 40), it may be part of a larger network or system, it may be located within the vehicle battery, or it may be external to the battery, to name a few possibilities. Battery control module 70 is not limited to the schematic illustration shown in FIG. 2 and described above. In one embodiment, battery control module 70 includes one or more battery sensors 100.

[0029] Battery sensors 100 may include any variety of different sensing components or elements, and may monitor a variety of battery conditions such as voltage, current, state of charge (SOC), state of health (SOH), temperature, etc. Battery sensors 100 may include sensors that are integrated within vehicle battery 30 (e.g., an intelligent or smart battery), are externally located outside of the battery, or are provided according to some other known arrangement. Battery sensors 100 may monitor, sense or otherwise determine battery conditions on a cell-by-cell basis, as an average of a collection or block of cells or region of the battery pack, as an average of the entire battery pack, or according to some other method known in the art. In an exemplary embodiment, battery sensors 100 include voltage sensors 102-108 for sensing individual cell voltage, a current sensor 110 for sensing current flow through the battery pack, and any number of other sensors like temperature sensors, etc. Sensors 102-110 may be connected to battery control module 70, control module 40 or to any other suitable device.

Thus, based on paragraphs 28 and 29 alone, it is clear that sensors are used to “monitor a variety of battery conditions” including voltage to compare the variables to “limits” including “upper and lower battery voltage limits, battery current limits and battery temperature limits”. Furthermore, monitoring the “state of charge (SOC)” implies another “threshold” of 100% since the SOC cannot be greater than 100%. These 
Furthermore, figure 2 and paragraph 30 were also cited in the claim rejection with respect to deciding to charge some batteries while not charging others (page 22 of the Rejection): 
[0030] Turning now to FIG. 3, there are shown some of the steps of an exemplary method 150 for charging a vehicle battery, such as the one illustrated in FIGS. 1 and 2. Method 150 may be used to balance cell voltages during a battery charging operation, and may do so in a way that protects the individual cells from over-charging and improves the overall efficiency of the operation. As previously mentioned, method 150 provides a charging scheme that balances the cell voltages across the battery pack by charging under-charged cells and, at the same time, bypassing or shunting over-charged cells. Method 150 can be performed during any battery charging operation, which may include `off-board charging operations` (e.g., when the vehicle is plugged into external power source 12), `on-board charging operations` (e.g., when the vehicle is experiencing regenerative braking or is being charged with generator 38), or any other suitable charging operation.

Based on the additional disclosure in paragraph 30, it is clear that “voltage” is used to decide whether a cell is “under-charged” or “over-charged”. The control of switches 72-78 (the closing of them) is what allows certain batteries (i.e. over-charged cells) to be bypassed and others (i.e. under-charged) to continue to be charged. As such, the citations in context disclose the limitations at issue.
	Appellant argues that “[w]ith claim 25, the first battery is charged, the charge level is monitored, and based on that monitoring a decision is made on if a threshold level is reached”; however, Appellant is again imputing an order to functional steps that is not claimed. Claim 25 does not stated that the decision component makes the charge level decision “after” the “charge component” causes “the first battery to be charged”. 
	Appellant further argues that “With paragraph [0030] of Gibbs, what battery should be charged is decided before charging takes place and no monitoring appears to occur as a charge component causes a first battery to be charged”. Examiner contends that deciding which battery should be charged before a particular iteration of charging takes place does not conflict with the claim language, and monitoring of the battery voltages has been explicitly demonstrated above (par. 29, “battery sensors 100 may include any variety of different sensing components or elements, and may monitor a variety of battery conditions such as voltage, current, state of charge (SOC), state of health (SOH), temperature, etc.).

For the above reasons, it is believed that the rejections should be sustained.
/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859                                                                                                                                                                                             
/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	April 5, 2021

/JUSTIN P BETTENDORF/           RQAS, OPQA                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.